                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT OF SOUTH CAROLINA
                                CHARLESTON DIVISION
                                   IN ADMIRALTY

In the matter of the Complaint of          )    Civil Action No.: 2:18-cv-02396-DCN
MORAN ENVIRONMENTAL                        )
RECOVERY, LLC, as the owner of the         )
vessel “Miss June” and her engines,        )    ORDER APPROVING SETTLEMENT
tackle, appurtenances, etc.                )
                                           )
For exoneration from, or limitation of,    )
liability.                                 )


       THIS MATTER COMES BEFORE THE COURT by way of Petition of the duly

appointed Personal Representative of the Estate of David Wayne Rafferty, seeking an Order,

pursuant to S. C. Code Ann. §15-51-42, for approval of the settlement of a wrongful death and/or

survival action.

       The Court has reviewed the Petition to Approve Settlement for Survival and Wrongful

Death and finds that the settlement tendered by Moran Environmental Recovery, LLC, in the

amount of $1,350,000.00 is fair and reasonable, and in the best interest of the Estate of David

Wayne Rafferty and the wrongful death beneficiaries.

       NOW, THEREFORE, IT IS

       ORDERED that the settlement by the Estate of David Wayne Rafferty with Moran

Environmental Recovery, LLC, in the total amount of $1,350,000.00 payable to the Estate of

David Wayne Rafferty as set forth in the Petition to Approve Settlement for Survival and

Wrongful Death is hereby approved; and

       IT IS FURTHER ORDERED that Personal Representative Tiffany Provence is hereby

authorized and directed to consummate the said settlement for and on behalf of the referenced

Estate and any statutory wrongful death beneficiary, and to execute a full, final and complete
release and discharge of Moran Environmental Recovery, LLC, in consideration of the payment

of the sum set forth above; and

       IT IS FURTHER ORDERED that payment of the settlement funds by Moran

Environmental Recovery, LLC, shall relieve and discharge Moran Environmental Recovery,

LLC, from further liability and all obligations or legal duties to see to the appropriate or proper

distribution of the settlement proceeds in accordance with S. C. Code Ann. §15-51-42(E); and

       IT IS FURTHER ORDERED that, upon payment as aforesaid to the Personal

Representative, the obligations of Moran Environmental Recovery, LLC, and all those who

could be responsible for the actions of Moran Environmental Recovery, LLC, are fully and

completely released and finally and forever discharged from any further responsibility in

connection with the death of David Wayne Rafferty;

       IT IS FURTHER ORDERED that attorney fees, costs, and other disbursements as set

forth on Exhibit A attached to the Petition are approved and that the Personal Representative be

and is hereby authorized and directed to make disbursements in accordance with Exhibit A

attached to the Petition and incorporated herein by reference; and

       IT IS SO ORDERED, ADJUDGED AND DECREED this 8th day of April, 2020, at

Charleston, South Carolina.




                                      HONORABLE DAVID C. NORTON
                                      UNITED STATES DISTRICT JUDGE




                                                2
